UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                            June 2, 2011

                                      No. 10-3539

                              Dr. Karen Malleus, Appellant

                                             v.

                                Dr. John J. George, et al.

                               (E.D. Pa. No. 10-cv-01357)


Present:       FISHER, JORDAN and COWEN, Circuit Judges

               1.    Motion by Appellees to amend the opinion.

                                                         Respectfully,

                                                         Clerk/tyw

_________________________________ORDER________________________________
The foregoing motion is granted.

                                         By the Court,



                                         /s/ D. Michael Fisher
                                         Circuit Judge


Dated:         June 6, 2011
tyw/cc:        Andrea C. Farney, Esq.
               Sharon R. Lopez, Esq.
               Paul J. Cianci, Esq.
               Michael I. Levin, Esq.
               Leonard G. Brown, III, Esq.